DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 1/21/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Election/Restrictions
Potential restriction was discussed with Attorney for Applicant Jae Youn Kim on 1/26/2022. Examiner at this time has decided these grounds of restriction are no longer necessary and are therefore withdrawn at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juhn (US 4,766,866).
In regards to claim 1:
A tip for intra-tympanic injection (Fig. 11 element 16, considered fully capable of being used for intra-tympanic injection as Fig. 11 demonstrates it being used for fluid collection. An injection would merely require using a syringe in place of the collector.), the tip comprising: a body provided with a first end portion having a smaller cross-section than a second end portion for insertion into an external auditory meatus (Fig. 11, see annotated Fig. 11 below); a first opening located at a first end portion of the body meatus (Fig. 4 element 21, and see annotated Fig. 11 below); a second opening located at a second end portion of the body (See annotated Figs. 4 and 11 below); and a communicating path configured to penetrate through the body to connect the first opening and the second opening (Fig. 4 element 19 passageway through body connected to passageway 12 for access via tools or implements).

    PNG
    media_image1.png
    213
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    306
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juhn (US 4,766,866) in view of Twentier (US 3,878,836).
In regards to claim 2:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn in view of Twentier teach, wherein the body comprises an outer casing (Twentier Fig. 1-4 element 11) and a filled portion (Juhn Fig. 4 element 17), which is located inside the outer casing (Juhn Fig. 4 element 17 “speculum retainer” inside of element 11) and provided with the communicating path (Juhn Fig. 4 element 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, include the disposable speculum (Twentier Fig. 1-4 element 11) taught by Juhn over the body taught by Juhn. This would have been motivated by reducing cross contamination between patients and between individual patient ears (left/right). Using a disposable speculum around the inner speculum would reduce the chances of transferring material between patients, or individual patient’s ears, as a new disposable speculum would be placed over the inner speculum with each use of the device.
In regards to claim 3:
The tip of claim 2, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn does not appear to explicitly teach the elasticity as claimed. Twentier teaches, wherein the outer casing is provided to have elasticity (Col 2:5-17 “disposable speculum for use with a speculum retainer having a generally conical tip with a peripheral enlargement thereon. The speculum is a generally conical sheath of .
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, include the disposable speculum (Twentier Fig. 1-4 element 11) taught by Juhn over the body taught by Juhn. This would have been motivated by reducing cross contamination between patients and between individual patient ears (left/right). Using a disposable speculum around the inner speculum would reduce the chances of transferring material between patients, or individual patient’s ears, as a new disposable speculum would be placed over the inner speculum with each use of the device.
In regards to claim 4:
The tip of claim 2, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn does not appear to explicitly teach the material properties claimed. Twentier teaches, wherein the filled portion (Fig. 4 element 17) comprises a harder material than the outer casing (Fig. 4 element 11 considered to be outer casing. Col 3:30-49 “the speculum retainer has a reduced diameter portion 27 between the enlargement 26 and its base portion. Stretching of the plastic speculum over the enlargement occurs as it is installed on the retainer. The stretching is well within the elastic range of the plastic and the portion inwardly from the tip (that is, nearer the base of the speculum) contracts after passage over the enlargement, thereby lightly gripping the retainer”. Filled portion considered to be harder than the outer portion as it is the outer casing that is stretched 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, include the disposable speculum (Twentier Fig. 1-4 element 11) taught by Juhn over the body taught by Juhn. This would have been motivated by reducing cross contamination between patients and between individual patient ears (left/right). Using a disposable speculum around the inner speculum would reduce the chances of transferring material between patients, or individual patient’s ears, as a new disposable speculum would be placed over the inner speculum with each use of the device.
In regards to claim 5:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn teaches, further comprising a handle located outside the second end portion of the body (Fig. 11 element 33. Considered a handle due to its use as a handle by Fig. 11 element 81).
In regards to claim 6:
Juhn in view of Twentier teaches, A tip for intra-tympanic injection (Fig. 11 element 16, considered fully capable of being used for intra-tympanic injection as Fig. 11 demonstrates it being used for fluid collection. An injection would merely require using a syringe in place of the collector.), the tip comprising: a second tip configured to be inserted into an external auditory meatus (Twentier Fig. 1-4 element 11, Col 2:40-52 “a speculum 11”); and a first tip configured to be inserted to the second tip (Juhn Figs. 4 

    PNG
    media_image1.png
    213
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    306
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, include the disposable speculum (Twentier Fig. 1-4 element 11) taught by Juhn over the body taught by Juhn. This would have been motivated by reducing cross contamination between patients and between individual patient ears (left/right). Using a disposable speculum around the inner speculum would reduce the chances of transferring material between patients, or individual patient’s ears, as a new disposable speculum would be placed over the inner speculum with each use of the device.
In regards to claim 7:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn teaches, wherein the communicating path comprises: a first communicating path adjacent the first opening (See annotated Fig. 4 below); and a second communicating path connected to the first communicating path and adjacent to the second opening, and a diameter of at least a portion of the second communicating path is greater than a diameter of the first communicating path (See annotated Fig. 4 below).

    PNG
    media_image3.png
    289
    467
    media_image3.png
    Greyscale

In regards to claim 8:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn teaches, wherein the body is provided with a curved surface from the first end portion toward the second end portion (Fig. 4 element 17, see annotated Fig. 4 below).

    PNG
    media_image4.png
    227
    384
    media_image4.png
    Greyscale

In regards to claim 9:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn teaches, wherein a diameter of the first opening (Fig. 4 element 21) is smaller than a diameter of the second opening (See annotated Fig. 4 below for second opening. Second opening has a diameter significantly larger than the first opening. Col 3:16-38 “Speculum 16 has an elongated generally cone-shaped tubular member 17 having a small forward end terminating in an outwardly directed annular ring 18”).

    PNG
    media_image2.png
    225
    306
    media_image2.png
    Greyscale

In regards to claim 10:
The tip of claim 1, taught by Juhn as described in parent claim rejection above.
Juhn teaches, taught by Juhn as described in parent claim rejection above.
Juhn teaches, wherein the communicating path comprises a portion provided in a linear shape (Fig. 4 element 19, See annotated Fig. 4 below. Considered a linear shape as it is roughly a cone with an annular curved portion that is symmetrically about a central linear axis).

    PNG
    media_image5.png
    186
    336
    media_image5.png
    Greyscale

In regards to claim 11:
The tip of claim 6, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn teaches, wherein the communicating path comprises: a first communicating path adjacent the first opening (See annotated Fig. 4 below); and a second communicating path connected to the first communicating path and adjacent to the second opening, and a diameter of at least a portion of the second communicating path is greater than a diameter of the first communicating path (See annotated Fig. 4 below).

    PNG
    media_image3.png
    289
    467
    media_image3.png
    Greyscale

In regards to claim 12:
The tip of claim 6, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn teaches, wherein the body is provided with a curved surface from the first end portion toward the second end portion (Fig. 4 element 17, see annotated Fig. 4 below).

    PNG
    media_image4.png
    227
    384
    media_image4.png
    Greyscale

In regards to claim 13:
The tip of claim 6, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn teaches, wherein a diameter of the first opening (Fig. 4 element 21) is smaller than a diameter of the second opening (See annotated Fig. 4 below for second opening. Second opening has a diameter significantly larger than the first opening. Col 3:16-38 “Speculum 16 has an elongated generally cone-shaped tubular member 17 having a small forward end terminating in an outwardly directed annular ring 18”).

    PNG
    media_image2.png
    225
    306
    media_image2.png
    Greyscale

In regards to claim 14:
The tip of claim 6, taught by Juhn in view of Twentier as described in parent claim rejection above.
Juhn teaches, wherein the communicating path comprises a portion provided in a linear shape (Fig. 4 element 19, See annotated Fig. 4 below. Considered a linear shape as it is roughly a cone with an annular curved portion that is symmetrically about a central linear axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783